IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRENDA A. OWENS,                            : No. 3 MM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
LEHIGH VALLEY HOSPITAL,                     :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.